Citation Nr: 1021051	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for chronic 
bronchitis with chronic obstructive pulmonary disease (COPD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the increased 
rating claim for chronic bronchitis.  The decision was 
confirmed in a September 2005 rating decision.

The Veteran withdrew his request for a Travel Board hearing 
in September 2008.

In June 2009, the Board remanded this matter in order secure 
additional VA treatment records and to afford the Veteran a 
VA examination.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In its June 2009 remand, the Board instructed the RO/AMC to 
schedule the Veteran for a VA pulmonary examination to 
determine the current severity of his chronic bronchitis with 
COPD.

The Veteran was scheduled to appear for a VA examination in 
January 2010, however, he failed to appear.  In March 2010, a 
supplemental statement of the case was issued denying the 
Veteran's request for an increased rating, noting he failed 
to appear for his examination.

In a statement dated April 22, 2010, the Veteran requested 
that a new examination be scheduled, as he had been 
physically unable to appear for the last examination.  

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability, reexamination will be requested. Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations. 38 C.F.R. §§ 
3.326, 3.327(a) (2009).

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc. 38 C.F.R. § 3.655(a) (2009).

Here, the Veteran has reported good cause for his failure to 
attend the scheduled VA examination.  Under the 
circumstances, the Veteran should be given the benefit of the 
doubt and rescheduled for another examination.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the 
Veteran for a VA pulmonary examination to 
determine the current severity of his 
chronic bronchitis with COPD.

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with completion of the 
examination report.  All necessary tests, 
including pulmonary function testing, 
should be performed.

2.  The RO/AMC should review the 
examination report to ensure that it 
contains the information needed to rate 
the Veteran's disability.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



